Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                Continued Examination Under 37 CFR 1.114  2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/13/2021 has been entered. 

                                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1, 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Puniani (US 20190268442 Al) in view of Trofin (US 20140317641 Al).
  
As to claim 1, Puniani teaches receiving a command to perform a code commit comprising an Application Program Interface (API) update (Representational state transfer (REST) web services enable client devices to access [command] server-side resources based on a set of stateless operations that are defined by the REST application programming determining, based on  the API update violating the one or more rules, that the code commit is to the denied ( For example, the instance of the REST API server is designed and configured to receive a REST API request (e.g., from a client device), analyze the request, and determine whether or not the request matches a rate limit rule stored by the server. When the request matches a rate limit rule, a REST API response is prepared by the server, including rate limiting headers can provide the client device and/or user with details regarding the rate limited request (e.g., the rate limit rule that matched the REST API request, an amount of time to wait before making a subsequent matching REST API request). After determining the matching rate limit rule, the server determines whether a stored violation matches the rate limit rule. When the server locates a matching violation, the server adds an error message to the REST API response. When the server is unable to locate a matching violation, then the server fulfills the request and adds data related to fulfilling the request to the REST API response. Subsequently, the server provides the REST API response to the requesting device, including the rate limiting headers, and including either the error message or the data related to fulfilling the request, para[0005]/ the request is compared to a set of rate limit violations to determine whether the request matches a rate limit violation, and an error response is returned to the client device when a matching violation is identified, 

 Puniani does not teach determining, based on the API update modifying a visibility attribute of a portion of the API from Public to Private that the API update violates one or more rules of an API governance policy.  However, Trofin teaches determining, based on the API update modifying a visibility attribute of a portion of the API from Public to Private that the API update violates one or more rules of an API governance policy(  Runtime environment 102 includes visibility calculation module 109. Visibility calculation module is configured to calculate the visibility into an API based on API type [a visibility attribute of a portion of the API] (e.g., internal, private, public [Public], etc.) and applied attributes. Default visibility rules 108 [governance policy] can define a default visibility [visibility] (e.g., permit dynamic access or remove dynamic access [one or more rules of an API]) for each API type [public]. Applied attributes can be used to alter or override [modify] a default visibility [visibility attribute]. As such, applied attributes give a library developer more precise control over how individual APIs [public] can be accessed dynamically [violates one or more rules], para [0046]/ In some embodiments, default visibility rules 502[governance policy] define that dynamic access is removed [one or more rules of an API] for non-public (e.g., private or internal) APIs [private] and that dynamic access is permitted [one or more rules of an API] for public APIs [public]. .. Likewise, the author of a public API (e.g., a library author) can apply an attribute to the public API to override [modifying] the default visibility [visibility] and deny dynamic access [violate] to the public API. Other default visibility rules are also possible, para [0068]/Runtime environment 500 includes visibility calculation module 501. Visibility calculation module 501 is configured to calculate the visibility into an each of a plurality of APIs grouped together in a library. Visibility [visibility attribute] can be calculated for an API based on an API type [public] (e.g., internal, private, public), attributes applied (e.g., a library author) to the API, and attributes applied to application that references the API [the API update]. Applied attributes can be used to alter, override, reduce [modify], etc. a default visibility [visibility attribute], para [0067] / Applied attributes can be used to alter or override a default visibility. As such, applied attributes give a library developer more precise control over how individual APIs can be accessed dynamically, para [0046], ln 10-25/ attributes applied to the portion of the application code indicative of a desire by the author of the application code to provide visibility into the application program interface (API) to a lesser extent than indicated by the runtime default visibility as altered by any attributes applied to the application program interface (API) (605). For example, when dynamic call 521 is a call to execute executable code that includes API reference 511, attribute 512 can be accessed. Attribute 512 can indicate a desire by an application author to reduce [modify] visibility into a reference API (e.g., API 513 or API 518[public]). For example, attribute 512 can indicate that dynamic access to the references API (e.g., API 513 or API 518[public]) is to be prevented. As such, even if the library author otherwise permits dynamic access to an API[one or more rules of an API], the application developer can apply attribute 512 to prevent dynamic access[violate]  to the API, para[0076]/determining, based on whether the API update modifies a visibility attribute of a portion of the API from private to public, the API update violates one or more rules of an API since the rule of the default visibility is to  allow the accessing for the public API, when the default visibility is modified , the accessing for the public API is denied , the denying accessing from API is violated the rule from the rule of allow of accessing the API. 
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Puniani with Trofin to incorporate the feature of determining, based on whether the API update modifies a visibility attribute of a portion of the API from Private to Public, whether the API update violates one or more rules of an API governance policy because tills reduces default visibility into the accessible API.
As to claim 3, Trofin teaches a non-deprecated portion API (allow library developers to more precisely and easily control which of their libraries APIs can be called dynamically. Thus, their servicing and versioning burden can be more appropriately controlled. Further, application developers can control which such APIs to further exclude from dynamic calling scenarios, to minimize the runtime support overhead, para [0041] for the same reason as to claim 1 above.
As to claim 6, Trofin teaches determining whether the API update violates the one or more rules comprises: determining that the API update modifies a visibility attribute of portion of the API from Private to Public: and determining that a documentation associated with the portion of the API is updated (para [0014]/ para [0031], In 1-5) for the same reason as claim 3 above.
As to claim 7, Trofin teaches whether the API update violates the one or more rules comprises: determining that the API update modifies a visibility attribute of portion of the API 
As to claims 14, 17, they are rejected for the same reasons as claims 3, 7 above.
As to claim 18, Trofin teaches determining whether the A PI update violates the one or more rules comprises: determining that the API update modifies a visibility attribute of portion of the API from Private to Public; and determining that the portion of the API is associated with a test suite (para [0012], In 1-15) for the same reason as claim 1 above.
As to claim 21, it is rejected for the same reasons as to claims 9 above. In additional, Trofin teaches determining, that the API update does not deprecate the portion of the API, determining, based on the update not deprecating the portion of the API, that the API update violates one or more rules of an API governance policy (For example, when dynamic call 521 is a call to execute executable code that includes API reference 511, attribute 512 can be accessed. Attribute 512 can indicate a desire by an application author to reduce visibility in a reference API (e.g., API 513 or API 518). For example, attribute 512 can indicate that dynamic access to the references API (e.g., API 513 or API 518) is to be prevented. As such, even if the library author otherwise permits dynamic access to an API, the application developer can apply attribute 512 to prevent dynamic access to the API, para [0076]). 

3. Claims 8, 9, 10, 11, 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Puniani (US 20190268442 Al) in view of Trofin (US 20140317641 Al) and further in view of Romanek (US 7774826 Bl).

As to claim 8, Romanek teaches the code commit comprises a code commit to a version control system (col 7, in 25-37).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Puniani and Trofin with Romanek to incorporate the feature of the code commit comprises a code commit to a version control system because this determines whether the item's effectiveness was fully computed by server.
As to claim 10, it is rejected for the same reason as claim 8 above.
As to claim 9, it is rejected for the same reason as to claim 1 above. In additional, Trofin teaches determining, based on the API update not modifying a visibility attribute of a portion of the API from Public to Private that the API update does not violate one or more rules of an API governance policy( Runtime environment 102 includes visibility calculation module 109. Visibility calculation module is configured to calculate the visibility into an API based on API type (e.g., internal, private, public, etc.) and applied attributes. Default visibility rules108 can define a default visibility (e.g., permit dynamic access or remove dynamic access) for each API type, para[0046]/  before the attribute is applied to the default attribute, the default attributed is defined to permit dynamic access or remote access for the API. Therefore, the default attributed does not changed before the attributed is applied so the API update does not violate the rules as described above ).
As to claim 11, Romanek teaches the action comprises a code poll from the version control system (col 7, In 25-37) for the same reason as claim 1 above.
As to claim 12, Romanek teaches the action comprises a deployment to a server (col 7, in 25-37) for the same reason as claim 1 above.
As to claim 22, it is  rejected for the same reasons as to claim 11 above.  

4. Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Puniani (US 20190268442 Al) in view of Trofin (US 20140317641 Al) further in view of Dom (US 20110231832 Al).

As to claim 2, Puniani and Trofin do not teach wherein determining whether the API update violates the one or more rules comprises determining whether a version number associated with the API update is incremented according to the one or more roles. However, Dorn teaches determining whether the API update violates the one or more rules comprises determining whether a version number associated with the API update is incremented according to the one or more ml es(Altematively, if it is established by the update module that the more recent version of the application platform or part of the platform is not consistent in terms of the interface specification or interface behavior with an API of the older version, in other words exhibits compatibility-breaking modifications, the update module initiates the installation of the more recent version of the application platform or part of the platform or at least of the API that has been modified in a compatibility-breaking manner in parallel (side-by-side) with the existing, older version of the application platform or part of the platform or of the API, para [0016]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Puniani and Trofin with Dom to incorporate the feature of determining whether the API update violates the one or more rules comprises determining whether a version number associated with the API update is incremented according to the one or more rules because this ensures error-free operation of these 
As to claim 13, it is rejected for the same reason as claim 2 above.

5. Claims 4, 5, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Puniani (US 20190268442 Al) in view of Trofin(US 20140317641 Al) and further in view of Thakadu (US 20140237594 Al).

As to claim 4, Puniani and Trofin do not teach the one or more rules comprises a deprecation policy, and wherein determining whether the API update violates the one or more rules comprises determining whether the API update removes a portion of the API in violation of the deprecation policy. However, Thakadu teaches the one or more rules comprises a deprecation policy, and wherein determining whether the API update violates the one or more rules comprises determining whether the API update removes a portion of the API in violation of the deprecation policy Finally, when an API call (e.g., 1 lOa-k, 1 lOn-t) is found to be in violation of one or more security rules (e.g., in FIG. 1, API calls 110k and 1 lOn are shown to be in violation for attempting a denial-of-service attack and a malware infection, respectively) the monitoring server may engage in either reactive or proactive screening of the API calls.
For example, in proactive monitoring, the monitoring server may reject/erase/delete the offending API call without any requirement of user intervention if a security rule is violated, para[0015], in 30-43).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Puniani and Trofin with 
As to claim 5, Thakadu teaches determining whether the API update removes the portion of the API in violation of the deprecate policy comprise: determining a date of deprecation associated with the portion of the API; determining a deprecation period for the portion of the API; and determining whether a time period between a date of the update of the API and the date of deprecation exceeds the deprecation period (para [0017]) for the same reason as claim 4 above.
As to claims 15, 16, they are rejected for the same reasons as claims 4, 5 above.

                                           Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20090164973 Al) in view of Trofin (US 20140317641 Al).

As to claim 1, Barnett teaches receiving a command to perform a code commit comprising an Application Program Interface (API) update (sends an intermediate language , based on the API update violating the one or more rules, that the code commit is to be denied (in order to use a method having such a precondition, the precondition must be satisfied before the method may be called. In other words, if the precondition is not satisfied, that method may not be called (or if the method is called, the method may fail). For example, it may be advantageous to prevent calling a method when a precondition is violated via checks performed in the build process, para [0037], In 10-35).
Puniani does not teach determining, based on the API update modifying a visibility attribute of a portion of the API from Public to Private that the API update violates one or more rules of an API governance policy.  However, Trofin teaches determining, based on the API update modifying a visibility attribute of a portion of the API from Public to Private that the API update violates one or more rules of an API governance policy(  Runtime environment 102 includes visibility calculation module 109. Visibility calculation module is configured to calculate the visibility into an API based on API type [a visibility attribute of a portion of the API] (e.g., internal, private, public [Public], etc.) and applied attributes. Default visibility rules 108 [governance policy] can define a default visibility [visibility] (e.g., permit dynamic access or remove dynamic access [one or more rules of an API]) for each API public]. Applied attributes can be used to alter or override [modify] a default visibility [visibility attribute]. As such, applied attributes give a library developer more precise control over how individual APIs [public] can be accessed dynamically [violates one or more rules], para [0046]/ In some embodiments, default visibility rules 502[governance policy] define that dynamic access is removed [one or more rules of an API] for non-public (e.g., private or internal) APIs [private] and that dynamic access is permitted [one or more rules of an API] for public APIs [public]. .. Likewise, the author of a public API (e.g., a library author) can apply an attribute to the public API to override [modifying] the default visibility [visibility] and deny dynamic access [violate] to the public API. Other default visibility rules are also possible, para [0068]/Runtime environment 500 includes visibility calculation module 501. Visibility calculation module 501 is configured to calculate the visibility into an each of a plurality of APIs grouped together in a library. Visibility [visibility attribute] can be calculated for an API based on an API type [public] (e.g., internal, private, public), attributes applied (e.g., a library author) to the API, and attributes applied to application that references the API [the API update]. Applied attributes can be used to alter, override, reduce [modify], etc. a default visibility [visibility attribute], para [0067] / Applied attributes can be used to alter or override a default visibility. As such, applied attributes give a library developer more precise control over how individual APIs can be accessed dynamically, para [0046], ln 10-25/ attributes applied to the portion of the application code indicative of a desire by the author of the application code to provide visibility into the application program interface (API) to a lesser extent than indicated by the runtime default visibility as altered by any attributes applied to the application program interface (API) (605). For example, when dynamic call 521 is a call to execute executable code that includes API reference 511, attribute 512 can be accessed. Attribute modify] visibility into a reference API (e.g., API 513 or API 518[public]). For example, attribute 512 can indicate that dynamic access to the references API (e.g., API 513 or API 518[public]) is to be prevented. As such, even if the library author otherwise permits dynamic access to an API[one or more rules of an API], the application developer can apply attribute 512 to prevent dynamic access[violate]  to the API, para[0076]/determining, based on whether the API update modifies a visibility attribute of a portion of the API from private to public, the API update violates one or more rules of an API since the rule of the default visibility is to  allow the accessing for the public API, when the default visibility is modified , the accessing for the public API is denied , the denying accessing from API is violated the rule from the rule of allow of accessing the API. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Barnett with Trofin to incorporate the feature of determining, based on whether the API update modifies a visibility attribute of a portion of the API from Private to Public, whether the API update violates one or more rules of an API governance policy because tills reduces default visibility into the accessible API.
As to claim 3, Trofin teaches a non-deprecated portion API (allow library developers to more precisely and easily control which of their libraries APIs can be called dynamically. Thus, their servicing and versioning burden can be more appropriately controlled. Further, application developers can control which such APIs to further exclude from dynamic calling scenarios, to minimize the runtime support overhead, para [0041] for the same reason as to claim 1 above.
As to claim 6, Trofin teaches determining whether the API update violates the one or more rules comprises: determining that the API update modifies a visibility attribute of portion of the API from Private to Public: and determining that a documentation associated with the portion of the API is updated (para [0014]/ para [0031], in 1-5) for the same reason as claim 3 above.
As to claim 7, Trofin teaches whether the API update violates the one or more rules comprises: determining that the API update modifies a visibility attribute of portion of the API from Private to Public: and determining that the portion of the API is associated with a test suite (para [0012], In 1-15) for the same reason as to the claim 1 above.
As to claims 14, 17, they are rejected for the same reasons as claims 3, 7 above.
As to claim 18, Trofin teaches determining whether the A PI update violates the one or more rules comprises: determining that the API update modifies a visibility attribute of portion of the API from Private to Public; and determining that the portion of the API is associated with a test suite (para [0012], In 1-15) for the same reason as claim 1 above.

3. Claims 8, 9, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Barnett (US 20090164973 Al) in view of Trofin (US 20140317641 Al) and further in view of Romanek (US 7774826 Bl).

As to claim 8, Romanek teaches the code commit comprises a code commit to a version control system (col 7, in 25-37).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Puniani and Trofin 
As to claims 10,19, they are rejected for the same reason as claims 1, 8 above.
As to claim 9, it is rejected for the same reason as to claim 1 above. In additional, Trofin teaches determining, based on the API update not modifying a visibility attribute of a portion of the API from Public to Private that the API update does not violate one or more rules of an API governance policy( Runtime environment 102 includes visibility calculation module 109. Visibility calculation module is configured to calculate the visibility into an API based on API type (e.g., internal, private, public, etc.) and applied attributes. Default visibility rules108 can define a default visibility (e.g., permit dynamic access or remove dynamic access) for each API type, para[0046]/ before the attribute is applied to the default attribute, the default attributed is defined to permit dynamic access or remote access for the API. Therefore, the default attributed does not changed before the attributed is applied so the API update does not violate the rules as described above ).
As to claim 11, Romanek teaches the action comprises a code poll from the version control system (col 7, In 25-37) for the same reason as claim 1 above.
As to claim 12, Romanek teaches the action comprises a deployment to a server (col 7, in 25-37) for the same reason as claim 1 above.

4. Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20090164973 Al) in view of Trofin (US 20140317641 Al) further in view of Dom (US 20110231832 Al).

As to claim 2, Barnett and Trofin do not teach wherein determining whether the API update violates the one or more rules comprises determining whether a version number associated with the API update is incremented according to the one or more roles. However, Dorn teaches determining whether the API update violates the one or more rules comprises determining whether a version number associated with the API update is incremented according to the one or more(Altematively, if it is established by the update module that the more recent version of the application platform or part of the platform is not consistent in terms of the interface specification or interface behavior with an API of the older version, in other words exhibits compatibility-breaking modifications, the update module initiates the installation of the more recent version of the application platform or part of the platform or at least of the API that has been modified in a compatibility-breaking manner in parallel (side-by-side) with the existing, older version of the application platform or part of the platform or of the API, para [0016]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Barnett and Trofin with Dom to incorporate the feature of determining whether the API update violates the one or more rules comprises determining whether a version number associated with the API update is incremented according to the one or more rules because this ensures error-free operation of these applications, the existing applications must in this case be "migrated" to the new platform version adapted to match the specification and/or behavior of the new API(s).

As to claim 13, it is rejected for the same reason as claim 2 above.

s 4, 5, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20090164973 Al) in view of Trofin (US 20140317641 Al) and further in view of Thakadu (US 20140237594 Al).

As to claim 4,  Barnett and Trofin do not teach the one or more rules comprises a deprecation policy, and wherein determining whether the API update violates the one or more rules comprises determining whether the API update removes a portion of the API in violation of the deprecation policy. However, Thakadu teaches the one or more rules comprises a deprecation policy, and wherein determining whether the API update violates the one or more rules comprises determining whether the API update removes a portion of the API in violation of the deprecation policy Finally, when an API call (e.g., 1 lOa-k, 1 lOn-t) is found to be in violation of one or more security rules (e.g., in FIG. 1, API calls 110k and 1 lOn are shown to be in violation for attempting a denial-of-service attack and a malware infection, respectively) the monitoring server may engage in either reactive or proactive screening of the API calls.
For example, in proactive monitoring, the monitoring server may reject/erase/delete the offending API call without any requirement of user intervention if a security rule is violated, para[0015], in 30-43).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Barnett and Trofin with Thakadu to incorporate the feature of the one or more rales comprises a deprecation policy, and wherein determining whether the API update violates the one or more rules comprises determining whether the API update removes a portion of the API in violation of the deprecation 
As to claim 5, Thakadu teaches determining whether the API update removes the portion of the API in violation of the deprecate policy comprise: determining a date of deprecation associated with the portion of the API; determining a deprecation period for the portion of the API; and determining whether a time period between a date of the update of the API and the date of deprecation exceeds the deprecation period (para [0017]) for the same reason as claim 4 above.
As to claims 15, 16, they are rejected for the same reasons as claims 4, 5 above. 
 
3. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20090164973 Al) in view of Trofin (US 20140317641 Al) AND further in view of Zhao (US 20130191526 Al).

As to claim 22, Barnett and Trofin do not teach the action comprises one or more of a code commit to the version control system, a code pull from the version control system, or a deployment to a server. However, Zhao teaches one or more of a code commit to the version control system, a code pull from the version control system, or a deployment to a server (The upgrading installation module provides an easy upgrading installation service based on the version management, wherein the plug-in can be updated easily into the newest version via the installation Application Program Interface (API) provided by the plug-in management platform, para [0063]).


                                              Response to the argument:
A.	Applicant amendment filed on 01/13/2021 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “Trofin does not teach or suggest "determining [...] that [an] API update violates one or more rules of an API governance policy" as claimed”.
(2) “The motivation to combine the references is not supported”.

B. Examiner respectfully disagreed with Applicant's remarks:
As to the point (1), Trofin teaches determining, based on the API update modifying a visibility attribute of a portion of the API from Public to Private that the API update violates one or more rules of an API governance policy(  Runtime environment 102 includes visibility calculation module 109. Visibility calculation module is configured to calculate the visibility into an API based on API type [a visibility attribute of a portion of the API] (e.g., internal, private, public [Public], etc.) and applied attributes. Default visibility rules governance policy] can define a default visibility [visibility] (e.g., permit dynamic access or remove dynamic access [one or more rules of an API]) for each API type [public]. Applied attributes can be used to alter or override [modify] a default visibility [visibility attribute]. As such, applied attributes give a library developer more precise control over how individual APIs [public] can be accessed dynamically [violates one or more rules], para [0046]/ In some embodiments, default visibility rules 502[governance policy] define that dynamic access is removed [one or more rules of an API] for non-public (e.g., private or internal) APIs [private] and that dynamic access is permitted [one or more rules of an API] for public APIs [public]. .. Likewise, the author of a public API (e.g., a library author) can apply an attribute to the public API to override [modifying] the default visibility [visibility] and deny dynamic access [violate] to the public API. Other default visibility rules are also possible, para [0068]/Runtime environment 500 includes visibility calculation module 501. Visibility calculation module 501 is configured to calculate the visibility into an each of a plurality of APIs grouped together in a library. Visibility [visibility attribute] can be calculated for an API based on an API type [public] (e.g., internal, private, public), attributes applied (e.g., a library author) to the API, and attributes applied to application that references the API [the API update]. Applied attributes can be used to alter, override, reduce [modify], etc. a default visibility [visibility attribute], para [0067] / Applied attributes can be used to alter or override a default visibility. As such, applied attributes give a library developer more precise control over how individual APIs can be accessed dynamically, para [0046], ln 10-25/ attributes applied to the portion of the application code indicative of a desire by the author of the application code to provide visibility into the application program interface (API) to a lesser extent than indicated by the runtime default visibility as altered by any attributes applied to the application program interface (API) (605). modify] visibility into a reference API (e.g., API 513 or API 518[public]). For example, attribute 512 can indicate that dynamic access to the references API (e.g., API 513 or API 518[public]) is to be prevented. As such, even if the library author otherwise permits dynamic access to an API[one or more rules of an API], the application developer can apply attribute 512 to prevent dynamic access[violate]  to the API, para[0076]/determining, based on whether the API update modifies a visibility attribute of a portion of the API from private to public, the API update violates one or more rules of an API since the rule of the default visibility is to  allow the accessing for the public API, when the default visibility is modified , the accessing for the public API is denied , the denying accessing from API is violated the rule from the rule of allow of accessing the API. 
As to the point (2), Both Puniani and Trofin or   Barnett and Trofin teach the same field of determine whether to access the API based on the rule. Therefore, the combine of the reference is proper. 
 
                                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
                                   /LECHI TRUONG/                                                  Primary Examiner, Art Unit 2194